Citation Nr: 1803976	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a degenerative arthritis of the spine (back condition).

2.  Entitlement to service connection for a skin disease, claimed as psoriasis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 29, 1966 to May 24, 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing is of record.

The Board finds that the issue of entitlement to TDIU has been raised by the record; see Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from March 29, 1966 to May 24, 1966.  He is seeking service connection for a back and skin disability.  

Regarding the Veteran's back condition, his service treatment records show that he was treated for a sore back on April 1966 during active service.  The Veteran submitted an x-ray from VAMC dated May 2004 that diagnosed him with early degenerative changes of the lumbar spine and an MRI in 2009 showed mild to moderate lateral recess stenosis and mild foraminal narrowing at L4-L5, which was described as a minor abnormality.  In addition, the record indicates that the Veteran receives Social Security Administration (SSA) disability benefits for his back disability effective May 2005.  Thus, VA's duty to provide a VA examination is triggered in order to determine if there is a link between the Veteran's current disability and his active service.

Regarding his skin condition, the Veteran testified that he developed psoriasis when he was approximately seven, but he believed that it was aggravated in service by the use of wool uniforms.  Service treatment records show that approximately one month into service, the Veteran presented for treatment with skin problems.  It was noted that the Veteran had been treated for psoriasis since age seven and that the condition was disqualifying for service and should have prevented the Veteran from enlistment.  The medical officer indicated at that time that the Veteran's psoriasis existed prior to service.  The remainder of the evidence leaves no doubt that the Veteran clearly and unmistakably had psoriasis prior to entering service, and the Veteran has not argued to the contrary.  The issue in this case then becomes whether VA can show that the Veteran's psoriasis clearly and unmistakably was not aggravated (meaning that the severity of the condition was not permanently increased beyond the natural progression of the disability) by his military service.  The Veteran believes that the condition flared up in reaction to the wool uniforms that he was required to wear in the service.

The Veteran was afforded a skin VA examination on February 2013 at which he was diagnosed with psoriasis.  The examiner ultimately concluded that the condition existed prior to service and was aggravated beyond its natural progress by an in-service injury, event or illness.  However, the examiner in explaining his reasoning concluded that the Veteran's condition resolved after discharge from service.  As such, it is not clear how the condition permanently worsened, or increased beyond the natural progression of the disability, if it largely resolved.  

The Veteran contends he has continued to experience flare-ups to today.  A VA medical opinion is required to determine if the Veteran's pre-service skin condition was permanently aggravated beyond the natural progression of the disease during his military service.

During his Board hearing, the Veteran reported that he has not worked for the last ten or twelve years due to his back condition.  The Board finds that the issue of entitlement to TDIU has been raised by the record; see Rice v. Shinseki, 22 Vet. App. 447 (2009) and is inextricably intertwined with the above matters, because the above matters could result in a new disability rating and an increased combined disability rating; it must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the Veteran's skin condition.  The examiner should answer the following question (if a physical examination is required to answer the following question, one should be scheduled):

Was the Veteran's psoriasis, which existed prior to service, clearly and unmistakably not aggravated by his month of military service in 1966?  Why or why not?  A condition not aggravated if the worsening is not beyond the natural progression of the disease or disability.

2. Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disorder.  The examiner should answer the following question:

It is at least as likely as not (50 percent or better probability) that any current back disorder, either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

In so doing, the examiner should review the Veteran's testimony before the Board in August 2017 
(including is work for decades in the garment industry and in coal mining) and the service treatment records showing back soreness in service.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




